This case comes to us upon a certificate of dissent from the Court of Civil Appeals of the Fourth Supreme Judicial District. Having examined the question upon which the judges of that court differed, we are of the opinion, that the decision of the court is correct. The grounds for this conclusion are well stated by Chief Justice James, who wrote for the majority of the court, and we have nothing to add to that opinion.
Our conclusion will be so certified.
                    ON MOTION FOR RE-HEARING.